TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00189-CV


Adrian Palmer, Appellant

v.

Eduardo R. Candelario and Unitrin Insurance, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-06-001420, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
 
		Appellant Adrian Palmer filed a notice of appeal from a jury verdict in his personal
injury suit against Eduardo Canedelario and Unitrin Insurance, which arose from an automobile
accident.  The jury determined that Palmer's negligence was 75% of the proximate cause of the
accident, resulting in a judgment that Palmer take nothing.
		Palmer's brief to this Court simply includes a summary of the facts of the case and
a statement that "Issues presented are the jury charge or verdict."  Palmer presents no assignment of
error or issues for review.  No clear error is discernible, as no reporter's record has been
filed for this case.  
		  An appellant's brief must "state concisely all issues or points presented for review." 
Tex. R. App. P. 38.1(e).  Furthermore, it is well-settled law that "a pro se litigant is held to the same
standards as licensed attorneys and must comply with applicable laws and rules of procedure." 
Strange v. Continental Cas. Co., 126 S.W.3d 676, 677 (Tex. App.--Dallas 2004, pet. denied). 
Palmer bears the burden of discussing his assertions of error.  See Martinez v. El Paso County,
218 S.W.3d 841, 844 (Tex. App.--El Paso 2007, pet. dism'd).  Where an appellant's brief does not
identify errors for review, we cannot "attempt to articulate what Appellant might have intended to
raise on appeal."  Id. at 845.  Because Palmer has presented no issues for review, we affirm the trial
court's judgment.

  						Diane Henson, Justice
Before Chief Justice Law, Justices Puryear and Henson
Affirmed
Filed:   August 31, 2007